Citation Nr: 0712969	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-42 982	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico

THE ISSUE

Entitlement to service connection for residuals of groin 
muscle strain to include a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1983 to October 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in May 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2005, the veteran appeared at a hearing before a 
Decision Review Officer.  A transcript of the hearing is in 
the record.  


FINDING OF FACT

Residuals of right groin muscle strain are not currently 
shown; low back disability, arthritic changes in the 
sacroiliac joints, is not affirmatively shown to have had 
onset during service; arthritic changes in the sacroiliac 
joints were not manifested to a compensable degree within one 
year from the date of separation from service; and low back 
disability, arthritic changes in the sacroiliac joints, first 
diagnosed after service, is unrelated to a groin injury 
during service.


CONCLUSION OF LAW

Residuals of right groin muscle strain to include a low back 
disability, arthritic changes in the sacroiliac joints, were 
not incurred in or aggravated by service, and service 
connection for arthritic changes in the sacroiliac joints may 
not be presumed as a chronic disease to have been incurred in 
service.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2006). 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in February 2003.  The notice included the type of evidence 
needed to substantiate the claim of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was informed that VA would obtain VA records and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain the records on his 
behalf.  He was asked to submit evidence, which would include 
evidence in his possession that pertained to the claim.  The 
notice included the general provision for the effective date 
of the claim, that is, the date of receipt of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable). 

To the extent that the degree of disability assignable was 
not provided, as the claim is denied, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any defect in the 
VCAA notice required under Dingess, 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In the absence of either current 
residuals of a right groin injury or an established back 
injury in service, neither a VA examination nor a medical 
opinion under 38 C.F.R. § 3.159(c)(4), the duty to assist, is 
necessary to decide the claims.  Also as the veteran has not 
identified any additional evidence pertinent to the claim, 
not already of record, and as there are no additional records 
to obtain, no further assistance to the veteran is required 
to comply with the duty to assist.  

REASONS AND BASES FOR FINDING AND CONCLUSION

Evidence

Neither a groin nor a back defect was noted on the veteran's 
entrance examination for active duty in the United States Air 
Force.  According to the service medical records, in May 
1984, the veteran awoke one morning with pain in the right 
groin and upper anterior thigh.  There was no history of 
injury.  After two days of hospitalization, the diagnosis was 
right sartorius muscle strain.  After six days, the veteran 
was asymptomatic.  The remainder of the service medical 
records contain no complaint, finding, or diagnosis of a 
recurrent groin strain or of a back abnormality.  On 
separation examination, the veteran gave a history that he 
pulled a groin muscle in 1984, and the examiner evaluated the 
spine and musculoskeletal system and the lower extremities as 
normal.  

After service, VA records disclose that in February 1993 the 
veteran complained of left hip pain after lifting free 
weights.  The veteran indicated that he had had similar 
experience about 4 times since he was 18 years old.  The 
assessment was questionable performance strain.  In April 
1994, the veteran complained again of left hip pain, and the 
pertinent finding was tenderness over the area of the left 
sacrum and buttock.  When he was seen a week later, the 
assessment was resolving lumbosacral strain.  In July 1997, 
the veteran gave a history of low back pain, dating to 
service in 1984, when he was hospitalized for low back pain.  
In April 2001, a CT scan revealed arthritic changes in the 
sacroiliac joints.  In September 2004, a VA physician noted 
that prior to June 2003, when the veteran was injured in a 
vehicle accident, the veteran had been treated for low back 
pain, which had been present since 1984. 

Private medical records disclose that in August 1994 the 
veteran complained of low back pain of three to four days' 
duration.  In February 1995, the veteran complained of left 
hip pain.  History included recurrent pain in the posterior 
hip area near the sacroiliac joint for five years.  The 
diagnosis was sacroilitis vs. sacroiliac joint pain of 
unclear etiology.  In March 1995, X-rays revealed bilateral 
sacroilitis. 

In February 2005, the veteran testified he has had low back 
pain since 1984 when he developed symptoms after heavy 
lifting while performing his duties as a mechanic.  He said 
that he received his initial post service treatment for back 
problems about 3 or 4 years after service. 



Principles of Service Connection 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a). 

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as arthritis, 
becomes manifest to a degree of 10 percent or more within one 
year from date of separation from service, the disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



Analysis

The service medical records show that in May 1984 the veteran 
was treated for pain in the right groin and upper anterior 
thigh, which was diagnosed as right sartorius muscle strain 
and he was asymptomatic after six days.  The remainder of the 
service medical records contain no complaint, finding, or 
diagnosis of a recurrent groin strain, and on separation 
examination the musculoskeletal system and the lower 
extremities were evaluated as normal.  After service, there 
is no medical evidence of recurrent right groin strain.  In 
the absence of proof of current residuals of right groin 
strain, there can be no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Although the veteran has provided a history of 
hospitalization in 1984 for low back pain during service and 
low back pain since service, the record shows that he was 
treated for pain in the right groin and upper anterior thigh, 
which was diagnosed as right sartorius muscle strain.  The 
remainder of the service medical records contain no 
complaint, finding, or diagnosis of a low back abnormality, 
and on separation examination, the spine was evaluated as 
normal.  The Board finds that the contemporaneous evidence in 
the service medical records to be of greater probative value 
than history as provided by the veteran as to the onset of 
low back pain. 

For these reasons, a low back disability was not 
affirmatively shown to be present service, and as a low back 
disability was not noted in service, service connection on 
the basis of continuity of symptomatology does not apply.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a), (b). 

After service a low back disability, manifested by pain was 
first documented in 1994, more than 6 years after service, 
and arthritic changes in the sacroiliac joints was first 
documented in 2001, more than 13 years after service, which 
is well beyond the one-year presumptive period after 
separation from service for manifestation of arthritis as a 
chronic disease under 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Although a VA physician reported that prior to June 2003 the 
veteran had been treated for low back pain, which had been 
present since 1984, the Board rejects the statement as 
favorable medical evidence because the fact of 
hospitalization for low back pain provided by the veteran was 
not accurate as evidenced by the service medical records.  
For this reason, there is no competent medical evidence of 
record that otherwise relates the low back disability, first 
diagnosed after service, to an injury, disease, or event of 
service origin to include the groin strain.  38 C.F.R. 
§ 3.303(d).

As for the veteran's statements and testimony, where, as 
here, the determinative issue involves a question of a 
medical diagnosis or of medical causation, competent medical 
evidence is required to substantiate the claim.  The veteran 
as a layperson is not competent to offer an opinion on a 
medical diagnosis or on medical causation, and consequently 
his statements and testimony to the extent that he associates 
the groin muscle strain during service to his current low 
back disability does not constitute favorable medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence that relates a low back disability, first diagnosed 
after service, to an injury, disease, or event of service 
origin, including the groin strain, for the reasons 
articulated, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of groin muscle strain to 
include a low back disability is denied.

____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


